DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Brief Summary and Conclusion (p. 74-84) conflict with the Detailed Description as explained below for the rejection under 112(b).  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 of claim 1 should end with a semi-colon; “an activity monitoring circuit” in line 10 of claim 1 should be “the activity monitoring circuit” to clearly refer to its antecedent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  MPEP 2173.03.


	The restatement of the claims in the Brief Summary and Conclusion (p. 74-84) is acknowledged.  However, the Detailed Description conflicts with the claims and the Summary of the Invention.  The calculating is only mentioned in the context of a single state in the Detailed Description.  Specifically, the specification discloses calculating athletic measurements at paragraphs [0155] and [0175].  There is no description of calculating when in a second active state, as claimed.  The scope of the claim is therefore uncertain.  
	A second active state and the step of switching to the second active state is inconsistent with the disclosure.  The restatement of the claims in the Brief Summary and Conclusion (p. 74-84) is acknowledged.  However, the Detailed Description conflicts with the claims and the Summary of the Invention.  Specifically, the specification discloses switching in the context of the energy harvesting device 1400 (para. [0135]) and the thermoelectric generator module 2200 (para. [0152]).  There is no description of a step for switching in the context of a second active state; then calculating after switching to the second active state.  The scope of the claim is therefore uncertain.  
	Dependent claims 2-10 inherit and do not remedy the deficiencies of independent claim 1.
	The preamble of claim 11 recites “An activity monitoring device.”  There is no term such as “comprising” or “consisting of” followed by a colon in the preamble.  It is unclear whether the claim is closed-ended or open-ended.
	Dependent claims 12-20 inherit and do not remedy the deficiencies of claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087180 A1 to Stark (cited by Applicant) in view of US 8,920,332 B2 to Hong (cited by Applicant).
As to claim 1, Stark teaches an activity monitoring device, comprising: 
a flexible support structure comprising a first end spaced apart from a second end a first coupling mechanism at the first end configured to be removably-coupled to a second coupling mechanism at the second end (para [0089]); 
the support structure further comprising a first side (164, 182) configured to be exposed to an external environment, and a second side (162, 184), opposite the first side along a second axis, the second side configured to be positioned proximate to an area of skin of a user (para [0080]; para [0089]); 

at least two series-connected thermoelectric generator modules (Embodiments of Fig. 2 and 6 include multiple TEG modules 10 in series para [0079], [0100]) configured to generate and transfer electrical energy to a processor and an activity monitoring circuit (intended use; TEG modules 10 are capable of powering sensors and wireless transmitters (para [0068]) and therefore are capable of the claimed intended use), 
wherein the at least two series-connected thermoelectric generator modules are configured to generate electrical energy in response to a thermal gradient between the first side and the second side (para [0094], [0097]).
Although Stark teaches powering sensors and wireless transmitters (para [0068]), Stark does not explicitly teach a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least: obtaining sensor data from the activity monitoring circuit; determining that the sensor data is indicative of a threshold level of athletic movement, and in response, causing the device to enter into a first active state; based upon the sensor data obtained from the device while in the first active state, calculating athletic measurements based upon a user's athletic movements; and switching the device to a second active state, and based upon the sensor data from the device while in the second active state, calculating athletic measurements based upon the user's athletic movements.
Hong teaches a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least (col 11, ln 61-65): 
obtaining sensor data from the activity monitoring circuit (col 12, ln 47-61); 
determining that the sensor data is indicative of a threshold level of athletic movement, and in response, causing the device to enter into a first active state (col 15, ln 33-45); 
based upon the sensor data obtained from the device while in the first active state, calculating athletic measurements based upon a user's athletic movements (col 12, ln 61 to col 13, ln 21); and 
switching the device to a second active state, and based upon the sensor data from the device while in the second active state (col 15, ln 46 to col 16, ln 30), calculating athletic measurements based upon the user's athletic movements (col 12, ln 61 to col 13, ln 21).  It would have been obvious to one of 

As to claim 2 , Hong further teaches wherein the activity monitoring circuit comprises an optical sensor configured to be fully powered by the thermoelectric generators, wherein the optical sensor is configured to be positioned proximate to a user's appendage when the device is worn (Fig. 6A col 8, ln 43-45; col 15, ln 1-15).

As to claim 3 , Hong further teaches wherein the activity monitoring circuit is a first activity monitoring circuit and the device further comprises a second activity monitoring circuit (col 14, ln 12-15), wherein the second activity monitoring circuit comprises an optical sensor configured to be fully powered by the thermoelectric generators, wherein the optical sensor is configured to be positioned proximate to a user's appendage when the device is worn (Fig. 6A col 8, ln 43-45; col 15, ln 1-15).

As to claim 4, Stark further teaches wherein the activity monitoring circuit comprises an accelerometer (para [0068]).

As to claim 5, Stark discloses series-connected thermoelectric generator modules that produce energy based on activity (i.e. heat generated from the body) (para [0083]).  Hong teaches adjusting sampling based on activity to save energy (col 15, ln 33-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that the series-connected thermoelectric generator modules produced a threshold quantity of energy; and based upon the threshold quantity of energy being produced, altering capture of athletic measurements from the device to use less energy when the thermoelectric generator modules produce less energy.

As to claim 6, Hong further teaches wherein the altering of the capture comprises reducing a sampling rate from at least one sensor (col 15, ln 33-67).

As to claim 7, Hong further teaches wherein the altering of the capture comprises ceasing capturing data from at least one sensor (col 15, ln 33-67).

As to claim 8, Stark further teaches wherein the support structure is a first support structure, the device further comprising a second support structure flexibly coupled to the first support structure (left and right straps Fig. 2 para [0089]).

As to claim 9, Stark further teaches wherein the support structure is a first support structure, the device further comprising a second support structure flexibly coupled to the first support structure (left and right straps Figs. 2, 6, 7a para [0089]); and wherein the first support structure comprises a first series-connected thermoelectric generator module and the second support structure comprises a second series-connected thermoelectric generator module, each being of the at least two series- connected thermoelectric generator modules (Figs. 2, 6, 7a para [0094], [0097]).

As to claim 10, Stark further teaches wherein the first support structure is connected to the second support structure along a first axis (Figs. 2, 6, 7a show left and right straps attached along an axis by the main electrical housing).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of US 8,920,332 B2 to Hong and US 2,126,263 A to Kestenman.

As to claim 11, Stark teaches an activity monitoring device a flexible support structure (“the inner and/or outer material layer 162, 164 a flexible material” para [0080]; para [0089]), 
the support structure further comprising a first side configured to be exposed to an external environment (164, 182), and a second side, opposite the first side along a second axis, the second side configured to be positioned proximate to an area of skin of a user (162, 184); 
an activity monitoring circuit coupled to the flexible support structure (para [0068]); 

wherein the at least two series-connected thermoelectric generator modules are configured to generate electrical energy in response to a thermal gradient between the first side and the second side (para [0094], [0097]); 
Although Stark teaches powering sensors and wireless transmitters (para [0068]), Stark does not explicitly teach  a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least: obtaining sensor data from the activity monitoring circuit; and based upon the sensor data, calculating athletic measurements based upon a user's athletic movements; and a transceiver configured to automatically transmit the calculated athletic measurements to a mobile device. 
Hong teaches a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least (col 11, ln 61-65): 
obtaining sensor data from the activity monitoring circuit (col 12, ln 47-61); and 
based upon the sensor data, calculating athletic measurements based upon a user's athletic movements (col 12, ln 61 to col 13, ln 21); and 
a transceiver configured to automatically transmit the calculated athletic measurements to a mobile device (transceiver necessary for the disclosed wireless transmission col 11, ln 35-36; col 12, ln 56-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the obtaining and calculating steps of Hong with the sensor of Stark and transmit with the transceiver of Hong in the transmission of Stark to provide useable information from the sensor data to the user and transmit to external network for storage and further analysis.
Stark and Hong do not teach that the support structure comprises a plurality of individual rigid interconnected components, wherein at least a first and a second individual interconnected components of the plurality of components each comprise a first end spaced apart from a second end along a first 

As to claim 12, Hong further teaches wherein the activity monitoring circuit comprises an optical sensor configured to be fully powered by the thermoelectric generators, wherein the optical sensor is configured to be positioned proximate to a user's appendage when the device is worn (Fig. 6A col 8, ln 43-45; col 15, ln 1-15).

As to claim 13, Hong further teaches wherein the activity monitoring circuit is a first activity monitoring circuit and the device further comprises a second activity monitoring circuit (col 14, ln 12-15), wherein the second activity monitoring circuit comprises an optical sensor configured to be fully powered by the thermoelectric generators, wherein the optical sensor is configured to be positioned proximate to a user's appendage when the device is worn (Fig. 6A col 8, ln 43-45; col 15, ln 1-15).

As to claim 14, Stark further teaches wherein the activity monitoring circuit comprises an accelerometer (para [0068]).

As to claim 15, Stark discloses series-connected thermoelectric generator modules that produce energy based on activity (i.e. heat generated from the body) (para [0083]).  Hong teaches adjusting sampling based on activity to save energy (col 15, ln 33-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that the series-

As to claim 16, Hong further teaches wherein the altering of the capture comprises reducing a sampling rate from at least one sensor (col 15, ln 33-67).

As to claim 17, Hong further teaches wherein the altering of the capture comprises ceasing capturing data from at least one sensor (col 15, ln 33-67).

As to claim 18, Stark further teaches wherein the support structure is a first support structure, the device further comprising a second support structure flexibly coupled to the first support structure (left and right straps (Fig. 2 para [0089]).

As to claim 19, Stark further teaches wherein the support structure is a first support structure, the device further comprising a second support structure flexibly coupled to the first support structure (left and right straps Figs. 2, 6, 7a para [0089]); and wherein the first support structure comprises a first series-connected thermoelectric generator module and the second support structure comprises a second series-connected thermoelectric generator module, each being of the at least two series- connected thermoelectric generator modules (Figs. 2, 6, 7a para [0094], [0097]).

As to claim 20, Stark further teaches wherein the first support structure is connected to the second support structure along a first axis (Figs. 2, 6, 7a show left and right straps attached along an axis by the main electrical housing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791